Citation Nr: 1223672	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  07-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an effective date earlier than February 16, 2007, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to February 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The appeal was previously before the Board in February 2012 at which time the issue was remanded to allow the agency of original jurisdiction (AOJ) to schedule the Veteran for a video hearing before the Board as requested.  The hearing was scheduled, but the Veteran cancelled requesting to reschedule.  The claim is once again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a hearing before the Board several times during the pendency of this appeal.  

Originally, the Veteran was scheduled for a hearing before the Board in Washington, D.C. in January 2012.  The Veteran responded in November 2011, however, indicating he inadvertently requested a Washington, D.C. hearing and, instead, wanted a video hearing to be held at the RO in Cheyenne.

The Board previously remanded this claim in February 2012 to afford the Veteran a video hearing.  The RO scheduled this hearing for June 12, 2012 and sent proper notice to the Veteran's last known address on May 1, 2012.  

The Veteran called the RO on June 4, 2012 requesting a postponement of the video hearing until after July 31, 2012 due to his wife's health care needs.  Specifically, the Veteran indicated his wife has Alzheimer's and recently lost her nurse.  He needed time to replace the nurse in order to travel for the video hearing. 

The Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§3.103(a) and (c), 19.9, 19.25, 20.704 (2011).

The Veteran has been scheduled for a hearing twice now, but the Board finds good cause for his request for a postponement.  As such, the RO should schedule the Veteran for a new hearing before the Board after July 31, 2012.

Accordingly, the case is REMANDED for the following action:

The RO in Cheyenne, Wyoming should make arrangements to schedule the Veteran for a hearing before the Board via videoconference for the issue enumerated above sometime after July 31, 2012 as requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

